*568
ORDER

LOURIE, Circuit Judge.
Ag-Bag International Limited petitions for permission to appeal section III of the April 25, 2003 order of the United States District Court for the District of Oregon certified as one involving a controlling question of law to which there is a substantial difference of opinion and for which an immediate appeal may materially advance the ultimate termination of the litigation. 28 U.S.C. § 1292(b), (c)(1). Versa Corporation does not oppose.
On April 25, 2003, the district court issued an order preventing Ag-Bag from presenting evidence relating to a prior invention under 35 U.S.C. § 102(g)(2) on the ground that the Board of Patent Appeals and Interferences, while determining priority in an interference proceeding, found that the invention was abandoned under 35 U.S.C. § 102(g)(1). Ag-Bag argues that the district court erred and that our case law shows that there are different evidentiary standards for abandonment under § 102(g)(1) in an interference proceeding and § 102(g)(2) in the litigation context.
This court must exercise its own discretion in deciding whether it will grant permission to appeal an interlocutory order certified by a trial court. See In re Convertible Rowing Exerciser Patent Litigation, 903 F.2d 822 (Fed.Cir.1990); 28 U.S.C. § 1292(b), (c)(1) (the Federal Circuit may, in its complete discretion, permit or deny an appeal to be taken from such order). In this case, we decline to grant Ag-Bag’s petition for permission to appeal. The issue, at base, involves a decision relating to the admission of evidence, not an area that generally merits immediate review. Further, we note that there are many issues that remain to be decided by the trial court whether or not we decide this issue on an interlocutory basis.
Accordingly,
IT IS ORDERED THAT:
The petition is denied.